Case 3:15-cv-00164-HES-MCR Document 209 Filed 12/28/20 Page 1 of 6 PageID 7328




                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION



    Aatrix Software, Inc.,

           Plaintiff,                                     Case No. 3:15-cv-00164-HES-MCR
    v.

    Green Shades Software, Inc.,

           Defendant.
                                                         /

                      DEFENDANT’S RESPONSE IN OPPOSITION TO
                    PLAINTIFF’S MOTION FOR LEAVE TO FILE REPLY

            Defendant, Green Shades Software, Inc. (“Defendant”), pursuant to M.D. Fla. Loc. R.

    3.01, responds in opposition to Plaintiff Aatrix Software, Inc.’s (“Plaintiff’) Motion for Leave

    to File Reply to Greenshades’ Opposition to Aatrix’s Motion to Compel (“Motion”) [D.E.

    205], and states:

    I.     INTRODUCTION

           The Middle District of Florida only permits the following briefing as-of-right: (i) the

    filing of a motion by a movant; and (ii) the filing of a response to the motion by the non-

    movant. See M.D. Fla. Loc. R. 3.01(c). Indeed, this jurisdiction’s Local Rules have expressly

    not permitted the filing of a reply as-of-right for decades. Id. (noting Local Rule 3.01 in place

    since at least December 1, 1992). The undersigned has practiced in this Court during those

    decades and has rarely seen a party make a motion for leave to file a Reply much less observe
Case 3:15-cv-00164-HES-MCR Document 209 Filed 12/28/20 Page 2 of 6 PageID 7329




    a District Court or Magistrate Judge in the Jacksonville Division granting such a motion.

    Plaintiff also freely recognizes that replies are not allowed as-of-right here. See Motion, at 2.1

            Nevertheless, Plaintiff attempts to “go there,” i.e., claim that it has “good cause” to ask

    to file a Reply to Defendant’s Response to the Motion notwithstanding that this District’s Local

    Rules do not provide for replies and clearly does not want them. See M.D. Fla. Loc. R. 3.01(c).

    There is no “good cause” introduced by Plaintiff, though, to the contrary, Plaintiff blithely

    admits that it just wants another bite at the apple, the last word, to “correct” what it claims are

    Defendant’s “mischaracterizations” of “facts,” “witnesses,” and the “procedural posture of

    [Plaintiff’s] Motion.” See Motion, at 1-2. If this constituted “good cause” to file a reply to a

    response to a motion in this District, then every litigant would request to file one and the Middle

    District of Florida courts would be flooded with motions like Plaintiff’s Motion. Because

    Plaintiff does not warrant leave of Court to file a Reply here, the Motion should be DENIED.

    II.     PLAINTIFF DOES NOT WARRANT LEAVE OF COURT TO FILE A REPLY

            As Defendant argued in its Response, Plaintiff’s underlying Motion to Compel is yet

    another of its thirteenth hour motions to compel. This one complains about discovery

    documents (principally, a multi-page Excel spreadsheet) that were produced by Defendant

    along with the service of Defendant’s Damages Rebuttal Expert Witness Report on May 1,

    2020, more than 5 months before Plaintiff’s counsel ever raised any discovery issue at all with

    Defendant’s counsel on October 12, 2020 and even longer to the time Plaintiff ultimately filed




    1
      Notably, on October 27, 2020, this District adopted revised Local Rules, and, effective at 12:01 a.m.
    on January 1, 2021, Local Rule 3.01(d), to be entitled “NO REPLY AS A MATTER OF RIGHT,”
    continues the District’s blanket prohibition against as-of-right replies except now allowing the filing of
    a reply to a response to a motion for summary judgment. Id.


                                                        2
Case 3:15-cv-00164-HES-MCR Document 209 Filed 12/28/20 Page 3 of 6 PageID 7330




    the Motion on the verge of the Court’s long-established expert discovery cutoff of November

    25, 2020. [D.E. 200]. Worse, Plaintiff’s Damages Expert did not even refer to any of those

    discovery documents (which were Defendant’s own sales information) in his Affirmative

    Damages Expert Report because he built a reasonable royalty rate model for the two products

    at issue based upon Plaintiff’s own software license agreements with its own licensees. See

    Response, 1-2 (in the process of being filed under seal pursuant to Court Order [D.E. 208]).

    Put simply, none of these arguments are driven by anything factually, procedurally, or legally

    that was not extant on May 1, 2020 and thereafter to the tardy timing of the filing of the Motion.

           The only “event” Plaintiff tries to point to in purported support of its request to file a

    reply in relation to the Motion is Defendant’s Fed. R. Civ. P. 26 supplemental production of

    invoices to Plaintiff through November 2020 as expert discovery closed. 2 But this “event” was

    simply a normal supplemental document production made by Defendant to provide invoices

    through the present to Plaintiff. What Plaintiff’s Motion really complains about, however, is

    the above-referenced Excel spreadsheet and the information set forth in it, which was created

    by Defendant’s principal in late April 2020 and produced in discovery to Plaintiff’s counsel

    one week later on May 1, 2020 contemporaneously with the service of Defendant’s Damages

    Rebuttal Expert Report. Defendant absolutely complied with its discovery obligations in

    producing that information at the time is was compiled, and Plaintiff simply sat on its hands

    with regard to it for more than 5 months, all of which has nothing to do with Defendant’s

    supplemental production of documents producing underlying invoices through the present day.



    2
     Notably, Plaintiff did not make any such similar Fed. R. Civ. P. 26 supplemental production of
    documents to Defendant to bring Plaintiff’s requests for production responses current to present.


                                                    3
Case 3:15-cv-00164-HES-MCR Document 209 Filed 12/28/20 Page 4 of 6 PageID 7331




    What’s more, Plaintiff’s Motion and Defendant’s Response brief all of the relevant issues and

    there is no demonstrated need of any sort for the filing by Plaintiff of a Reply here.

            In a word, Plaintiff seeks to file a 7-page reply (and, without explanation, an

    accompanying declaration), but has not even begun to meet the requirements for such a request

    to be granted. In its Motion, Plaintiff states that Defendant set forth an “incorrect recitation of

    the applicable facts and legal argument,” which does not meet the requirement of showing that

    Defendant set forth any new facts or law such that a reply brief is warranted. Plaintiff simply

    wants to have the “last word,” and this Court’s Local Rules do not allow that under these (and,

    frankly, most) circumstances. See Torrence v. Pfizer, Inc., 2007 WL 788368, *1-2 (M.D. Fla.

    Mar. 14, 2007) (plaintiff’s motion to file reply to defendant’s response DENIED by Chief

    Judge of the Middle District of Florida “as unnecessary to the resolution of the motion.”) 3 A

    request to file a reply to a response should address the exceptional circumstance and not the

    ordinary (not to mention that if Plaintiff were to be permitted a reply, a sur-reply to Defendant

    would only be fair, and so forth), and Plaintiff has not shown this is anything but the ordinary.

    III.    CONCLUSION

            For all of the foregoing reasons and authorities, Plaintiff’s Motion should be DENIED.




    3
     The Torrence court, which did not permit the requested reply to be filed, was cited as authority and
    with approval in the single unreported case cited by Plaintiff in the Motion, Promenades Mall (E&A)
    v. Allstate Ins. Co., 2008 WL 11334927, at *1 (M.D. Fla. Aug. 12, 2008). See Motion, at 2.


                                                     4
Case 3:15-cv-00164-HES-MCR Document 209 Filed 12/28/20 Page 5 of 6 PageID 7332




                                            Respectfully submitted,


                                            /s/Jeffrey S. York
                                            H. Timothy Gillis
                                            Trial Counsel
                                            Florida Bar No. 133876
                                            Jeffrey S. York
                                            Trial Counsel
                                            Florida Bar No. 0987089
                                            Shutts & Bowen LLP
                                            1022 Park Street, Suite 308
                                            Jacksonville, Florida 32204
                                            Phone: (904) 899-9926
                                            Fax: (904) 899-9965
                                            tgillis@shutts.com
                                            jyork@shutts.com


                                            -and-

                                            Joseph W. Bain
                                            Trial Counsel
                                            Florida Bar No. 860360
                                            Shutts & Bowen LLP
                                            525 Okeechobee Blvd.
                                            West Palm Beach, FL 33401
                                            jbain@shutts.com

                                            Attorneys for Defendant
                                            Green Shades Software, Inc.




                                       5
Case 3:15-cv-00164-HES-MCR Document 209 Filed 12/28/20 Page 6 of 6 PageID 7333




                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on December 28, 2020, I electronically filed the foregoing

    with the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in Civil

    and Criminal Cases of this Court by using the CM/ECF System, which will send a notice of

    electronic filing to all counsel of record.


                                                         /s/Jeffrey S. York
                                                         Attorney




    SBDOCS 126941 1




                                                   6
